Citation Nr: 0826146	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  96-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for service connected 
schizoid features with depressive overlay, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 1998, March 2004, and May 2006 
for further development.  

The Board notes that the April 1996 rating decision granted 
service connection for schizoid features with depressive 
overlay and assigned a noncompensable rating.  A September 
1996 rating decision increased the rating to 10 percent 
effective from the date of receipt of the claim.  A February 
2008 rating decision increased the rating to 30 percent 
effective October 4, 1995 (the date of receipt of the 
original claim).  


FINDING OF FACT

The veteran's service-connected schizoid features with 
depressive overlay are not manifested by considerable 
impairment of social and industrial adaptability; or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
schizoid features with depressive overlay have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9205 (1995, 2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, it should be noted that VCAA had not even been 
enacted at the time of the 1996 rating decision which gives 
rise to this appeal.  Nevertheless, as an initial matter the 
Board must determine if there has been substantial compliance 
with VCAA notice and assistance requirements.  

Under VCAA, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  However, the notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO provided the veteran 
with adequate VCAA notices in June 2003 and June 2006.  In 
Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The RO provided the appellant with notice in June 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2003 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO sent the veteran a 
June 2006 correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in July 1996, April 2004, and July 
2007, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected schizoid features with 
depressive overlay warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected schizoid features with 
depressive overlay have been rated by the RO under the 
provisions of Diagnostic Code 9205.  When service connection 
was granted, a 10 percent evaluation was warranted for 
schizophrenia with slight impairment of social and industrial 
adaptability.  A 30 percent evaluation required definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation required considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation 
required symptomatology which was less than that required for 
a 100 percent evaluation, but which nevertheless produced 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation required active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability. 38 C.F.R. Part 4, Code 9205.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders.  Under the revised 
criteria:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran underwent a VA examination in July 1996.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination. The veteran complained of depression; a 
feeling of apathy; and a lack of goal directed activities and 
interests.  He admitted to drinking chronically and 
abusively.  He complained of being unable to concentrate and 
focus.  He lived with his grandmother and his three underage 
children.  Upon examination, he was well developed, well 
nourished, neatly dressed, adequately groomed, and had good 
personal hygiene.  He was apathetic and silent (rarely giving 
any useful history).  He was shallow, superficial, vague, 
with a flat affect and flat emotional tone.  The examiner 
stated that at one point, the veteran thought he heard a 
voice; but he could not understand the content, and he knew 
it was not from the outside.  The examiner stated that there 
were no organized delusional systems.  Cognitive testing was 
intact for orientation, recall, retention, simple 
calculations, simple abstractions, general fund of knowledge 
and intelligence.  Comprehension, judgment, and insight tests 
both with no responses.  He was deemed competent.  

The veteran underwent another VA examination in October 2004; 
after having been incarcerated for eight years.  He 
complained of anxiety, getting angry a lot, violent thoughts, 
a tendency to withdraw, poor concentration, hypervigilance, 
increased startle response, violent nightmares, and 
depression.   

Upon examination, the veteran was well developed, well-
nourished, and appeared his stated age.  He had a polite 
attitude and exhibited normal range of psychomotor behavior.  
His affect was euphoric and restricted.  Speech was slow and 
increased in amount.  He denied active suicidal and homicidal 
thoughts.  He admitted to hearing voices that sometimes tell 
him: to stop his medications, to not go to alcoholics 
anonymous, to not work with his counselor, do not socialize 
with others.  He stated that the voices are sometimes angry.  
They occur just prior to taking his medication; and they go 
away once he's taken the medication.  He also stated that he 
believes he was seeing angels.  He admitted to paranoid 
thinking in that people are out to get him, he is being 
watched, etc.  At the examination, he was alert and oriented.  
He knew the correct date.  He did poorly on serial sevens and 
serial threes; and he incorrectly spelled "world" 
backwards.  He was not able to do simple subtraction; and he 
stated that the President was Jesse Jackson.  Attention and 
concentration were poor; intellect seemed average.  Memory 
was grossly intact times three.  The examiner stated that the 
veteran may have some insight into his problems.  Judgment 
was considered fair to borderline.  He was diagnosed with 
major depression with psychotic features and given a Global 
Assessment of Functioning (GAF) score of 65 to 68.  However, 
the examiner then stated that the veteran has a diagnosis of 
schizophrenia, paranoid type, bipolar disorder, history of 
alcohol abuse which is in full remission.  The examiner 
stated that money management capacity is questionable based 
on the examination.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

Treatment records from Farmington Correctional Center dated 
February 2003 to September 2006 reflect that the veteran GAF 
score ranged from 61-75.  He was typically coherent, aware, 
and cooperative.  He denied delusions, hallucinations, and 
homicidal/suicidal ideation.  A December 2005 treatment 
report reflected that the veteran had no trouble with sleep.  
A May 2006 treatment report showed that the veteran was 
bright and cheerful.  He was alert and oriented times four.  
Speech was positive and of normal rate and volume.  His 
thinking was positive, goal directed, rational, and logical.  
He had insight and judgment about his issues.  His grooming 
and hygiene were good.  He made good eye contact.  

An October 2006 VA outpatient treatment report reflects that 
the veteran was released from prison two weeks ago.  He 
reported that he was sleeping well and that his appetite was 
good.  His appearance was normal (but disheveled).  He had a 
depressed mood; a blunted affect; and he made poor eye 
contact.  He admitted to auditory and visual hallucinations, 
and paranoid delusions.  His motor activity, speech, and 
thought process were normal.  He did not have suicidal or 
aggressive tendencies.  He did not have obsessive or 
compulsive symptoms. He was alert and oriented times three.  
He had good concentration and immediate recall.  He had good 
memory for recent/past events; and he had good insight and 
judgment.  He was diagnosed with schizophrenia, paranoid; and 
a history of substance abuse.  He was given a GAF score of 
55.      

A December 2006 VA treatment report shows that the veteran 
felt his mood was "OK".  He stated that he sleeps well so 
long as he takes his medication.  The examiner noted that the 
veteran was a poor historian.  Nonetheless, the veteran 
reported hearing voices since 1978.  He heard voices as 
recently as the previous Friday.  He denied thought of 
hurting himself or others.  He denied discrete delusions of 
persecution or paranoia; however, he is homeless and stated 
that it is not safe being homeless or living in shelters.  He 
reported that he has had problems with his memory ever since 
he was hit by a car in 1981.  He did not have any manic 
symptoms.  Upon examination, the veteran was dressed oddly; 
had marginal hygiene; and had marked psychomotor slowing.  
There was no agitation.  Eye contact was good.  His affect 
was flat; and he described his mood as "OK."  His speech 
was manifested by marked paucity.  He was not pressured; but 
was a poor historian.  His thought process was vague.  He 
mostly answered "I do not remember".  There was 
intermittent blocking and intermittent irrelevant answers; 
and he often needed questions repeated or reframed.  He was 
oriented times three.  His concentration was impaired.  His 
immediate recall was poor (1/3 on first attempts; 2/3 on 
second attempt).  His memory for past events was poor (he 
states this has been the case since his head injury).  
Insight and judgment were fair.  He understood the nature of 
his illness; understood the need to be compliant with 
medications and the need to stay away from drug use.  He was 
diagnosed with schizophrenia, chronic paranoid; a cognitive 
disorder not otherwise specified; and polysubstance abuse in 
remission.  He was given a GAF score of 40-45. 

The veteran underwent another VA examination in July 2007.  
The examiner stated that he reviewed the claims file.  The 
examiner noted that while the veteran was incarcerated, both 
his parents died, as did his grandmother who raised him and 
other relatives.  He also noted that the veteran was 
currently living at the Harbor Light Shelter.  He is in the 
"Shamrock Club" (a 12-step educational program).  He 
attends church occasionally.  He reported that he has no 
friends; and he isolates himself.  He stated that he is 
somewhat more sociable when he drinks.  He has no current 
legal problems; and his current stressors are his medical 
conditions and living conditions.  He described his mood as 
depressed.  He said that he is sometimes happy and then 
sometimes very upset.  He talks to a counselor when he gets 
upset.  He has crying spells when he thinks about the pas.  
He denied homicidal and suicidal thoughts.  He believes he is 
doing better due to his medications.    

The veteran also reported high anxiety, which he attributed 
to his life conditions.  He reported panic attacks manifested 
by chest pain and hyperventilation.  He denied compulsive 
behaviors.  There was no evidence of actual hallucinations; 
but there were some perceptual anomalies.  He reported 
hearing occasional noises (such as somebody shushing him).  
No formed delusions were noted.  He reported that he 
frequently wakes up in the middle of the night with recurring 
nightmares of violence (though not related to service).  He 
thinks about the death of his cousin and other violent 
occurrences in his life.  He minimally startles to loud 
noises; and he reported some hypervigilance.  His emotions 
were numb; but he believed that they were that way since he 
was a child.  

Upon examination, the veteran was neat, clean, appropriately 
groomed, and freshly shaven.  He was oriented to time, place, 
and person; and was cognizant of the reason for the 
examination.  He was logical, coherent, and not tangential or 
circumstantial.  He was responsive; but not spontaneous.  
Mentation was slow.  There was occasionally mild word finding 
problems.  There was no blocking; eye contact was fair; and 
voice was generally flat.  He was pleasant and cooperative.  
His mood was dysphoric to neutral.  He never smiled; and 
showed no appreciation of humor.  He teared when talking 
about the deaths in his family and his affect did not always 
match the content of the discussion.  There were no 
hallucinations, delusions, or psychosis present.  There were 
some cognitive deficits secondary to either a small 
cardiovascular accident (CVA or stroke) or a long history of 
drinking.  No homicidal or suicidal thoughts were expressed.  
There was no startle reaction to ambient noise and he was not 
hypervigilant.  His mood was anxious and mildly depressed.  
He appeared to be of low-average intelligence.  Abstraction 
ability was in the low to average range.  Judgment was 
relatively intact.  Attention, concentration, and recent and 
remote memory were intact (although with some effort).  He 
was able to spell "world" backwards.  He was able to recall 
two out of three items after five minutes with an intervening 
task.  He was able to follow a simple chain of directions.  
The examiner opined that the veteran was competent to manage 
his affairs and handle VA benefits.  

The examiner summarized that the veteran was doing reasonably 
well on present medications.  He showed a long-term 
personality disorder with schizoid features for which he is 
service connected.  He also showed long term residuals of 
schizophrenia.  The examiner opined that the veteran's 
alcohol problems in the past and his post traumatic stress 
disorder (PTSD) symptoms are primary illnesses and are less 
likely than not related to service.  Finally, the examiner 
stated that the veteran showed a mild cognitive disorder most 
likely secondary to the CVA (by history) or long term alcohol 
abuse, and is not attributable to service.  He diagnosed the 
veteran with schizoid personality disorder (service 
connected); schizophrenia, residual type; and alcohol 
dependency in remission.  He assessed the veteran with a GAF 
of 55.  If only considering the schizoid personality disorder 
with depressive overlay, his GAF is considered to be 60.  

In order to warrant a rating in excess of 30 percent, the 
veteran's disability must be manifested by considerable 
impairment of social and industrial adaptability (old rating 
criteria) or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships (current 
criteria).  

After reviewing the totality of the evidence, the Board is 
compelled to find that the veteran is properly rated at 30 
percent during the entire period of the appeal.  With the 
exception of the December 2006 VA treatment report, the 
veteran's symptoms have consistently been mild to moderate 
(with GAF scores usually greater than 61).  He was usually 
coherent and cooperative.  He generally showed good memory.  
When he has exhibited cognitive deficiencies, they have been 
attributed to a CVA, alcoholism, or a motor vehicle accident 
in 1981.  The deficiencies were not attributed to service, or 
his service connected diagnosis.  At his most recent 
examination, he stated that he was in an educational program; 
that he is better due to his medications; and that he attends 
church occasionally.  The Board acknowledges that the veteran 
has no friends; and that he is more sociable when he drinks.  
The Board notes that the veteran has been diagnosed with 
numerous psychiatric disabilities; and that he is only 
service connected for schizoid features with depressive 
overlay.  The only opinion that evaluates the veteran's 
condition while considering only his service connected 
disability is the October 2007 VA examination.  According to 
the examiner, if only considering the schizoid personality 
disorder with depressive overlay, his GAF is considered to be 
60.  The Board notes that this on the border between mild and 
moderate.  

The Board finds that the record as a whole shows that the 
veteran is correctly rated at 30 percent; and that a 
preponderance of the evidence is against a finding of a 
rating in excess of 30 percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 30 percent 
for schizoid features with depressive overlay must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


